Title: Draft of Resolution concerning Adherence of New York to Articles of Association, [24 March 1775]
From: Jefferson, Thomas
To: 


                    
                        [24 March 1775]
                    
                    Ordered that certain paragraphs in the public papers, said to have been the votes of the house of representatives of New York be read.
                    The house of Convention taking into their consideration that the said province of New York did by their delegates in General Congress solemnly accede to the compact of Association there formed for the preservation of American rights, that a defection from such their compact would be a perfidy too atrocious to be charged on a sister colony but on the most authentic information, and also doubting whether from some radical defect in the constitution of that government the sense of their house of representatives on questions of this nature should be considered as the sense of the people in general, come to the following resolution.
                    Resolved, that it be an instruction to the Committee of correspondence for this colony that they procure authentic information from the Committee of Correspondence for the province of New York or otherwise Whether their house of representatives by any vote or votes whatsoever have deserted the Union with the other American Colonies formed in General Congress for the preservation of their just rights; Whether the other Colonies are to consider such vote or votes as declaring truly the sense of the people of their province in general, and as forming a rule for their future conduct; And if they are not so to be considered that then they inform us by their names and other sufficient descriptions, of the individuals who may have concurred in such vote, or votes: and  that the said Committee lay such their information before the next Convention or Assembly.
                